Citation Nr: 0933065	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence had been presented to 
reopen the claim of service connection for residuals of a 
neck injury to include degenerative changes. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1971 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Veteran appeared at a hearing before a 
Decision Review Officer, and in April 2007, he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearing are in the file.

In March 2008, the Board remanded the case for further 
procedural due process. As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

In a decision in November 2008, the Board denied the 
application to reopen the claim for service connection for 
residuals of a neck injury to include degenerative changes.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2009, the parties, the Veteran, who was represented by 
counsel, and the Secretary of VA, filed a Joint Motion to 
remand the Board's decision.  In an order, dated in June 
2009, the Court granted the Joint Motion for Remand, vacated 
and remanded the case to the Board. 

Before deciding the claim of service connection on the 
merits, the claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 




FINDINGS OF FACT

1. In a decision in August 1996, the Board denied service 
connection for residuals of a neck injury to include 
degenerative changes, and the Board's decision was affirmed 
by the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims.

2. The additional evidence presented since the Board decision 
of August 1996, pertaining to the application to reopen the 
claim of service connection for residuals of a neck injury to 
include degenerative changes, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection.


CONCLUSIONS OF LAW

1. The decision of the Board in August 1996, denying service 
connection for residuals of a neck injury to include 
degenerative changes, is final. 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 1100 (2008). 

2. The additional evidence presented since the Board decision 
of August 1996 is new and material and the claim of service 
connection for residuals of a neck injury to include 
degenerative changes is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



In light of the favorable disposition, that is, the reopening 
of the claim of service connection for residuals of a neck 
injury to include degenerative changes, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a decision in August 1996, the Board denied service 
connection for residuals of a neck injury on the basis that a 
neck disability first documented after service was unrelated 
to service. The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court). The Court then affirmed the Board's 
decision.

The evidence of record previously considered by the Board in 
its decision in August 1996 is summarized below.

The service treatment records, including the report of 
separation examination, contain no complaint, finding, 
history, treatment or diagnosis of a neck injury.

After service, in September 1993, the Veteran stated that he 
injured his neck when he jumped from the second story of 
building during service in February 1971. [The Veteran was 
not in the service in February 1971, but he was still on 
active duty in February 1972.]

VA records first document neck pain and degenerative changes 
of the cervical spine by X-ray in September 1993. 



Additional Evidence

Although the decision of the Board in August 1996 is final, 
the claim may nevertheless be reopened if new and material 
evidence is presented. 38 U.S.C.A. §§ 7104(b) and 5108.

As the Veteran filed the current application to reopen the 
claim in 2003, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  The ultimate 
weight to be accorded evidence is a question of fact that 
must be determined after the claim is reopened and based on 
all of the evidence on file. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence of a 
nexus or link between a neck disability, first documented 
after service, and service.

The additional relevant evidence, presented since the 
decision of the Board in August 1996, consists of several 
exhibits.  For the purpose of reopening the claim the 
following exhibit is dispositive. 



Exhibit (1) consists of a statement of a VA nurse 
practitioner, dated in December 2003, who stated that it was 
not possible to conclude that the Veteran sustained an injury 
while in military service and that the injury was the likely 
cause of his current complaints and X-ray findings, but an 
injury as described by Veteran could be an initial cause or 
contribute to his current condition.  

The evidence is new and material evidence because the 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection, that is, a 
nexus between the Veteran's current neck disability and an 
injury in service, the absence of which was the reason the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a neck injury to include 
degenerative changes is reopened, and to this extent only the 
appeal is granted.  


REMAND

Before deciding the claim of the merits, the Board determines 
that further evidentiary development under the duty to assist 
is necessary.

Accordingly, the case is REMANDED for the following action. 

1. Obtain the records from the Social 
Security Administration pertaining to 
the Veteran's award of disability 
benefits in 1996. 



2. Afford the Veteran for a VA 
examination to determine whether it is at 
least as likely as not that degenerative 
changes of the cervical spine by X-ray in 
1993, more than 20 years after service, 
are consistent with an alleged injury in 
service, which is not documented and in 
the absence of other contemporaneous 
evidence of signs or symptoms of neck 
injury during service. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

The claims folder must be made available 
to the examiner for review. 

3. After the above development has been 
completed, adjudicate the claim of 
service connection on the merits.  If the 
benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


